DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
The Applicant’s representative has amended claim 1 to state that:  the flash tank captures particulate matter and feeds that particulate matter to the plasma assisted vitrifier, wherein the captured particulate matter is made up of solid material…
The Applicant’s representative proceeds to argue that the prior art, Sastri et al (US  2015/0218469), does not disclose this element; the Office respectfully disagrees.
The first issue is that the Applicant’s specification does not describe what “solid mater” is, the closest description is that the term “particulate matter” is used ([0040] of the PGPUB), and it is feed to via a solid feed conduit (215), which would infer that particulate matter is a solid, which is exactly how Sastri discloses that the blackwater comprises slag, char, and fines, which are all solids; the Office maintains that the prior art still reads on the amended claim
The additional arguments provided where directed towards patentability based on the supposition that they depended from an allowable independent claim; this supposition was incorrect.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 4,330,038), Moghtaderi et al. (US 8,166,761), and Sastri et al. (US 2015/0218469).
Regarding claim 1, Soukup discloses a system for generating steam, comprising: a direct steam generator(1,Figure 2); a feed conduit  (20) fluidly coupled to the direct steam generator configured for delivery of feedwater to the direct steam generator, wherein the feedwater includes organic and inorganic constituents (C5,L7-22); a fossil fuel source (FUEL)  fluidly connected to the direct steam generator to provide power to operate the direct steam generator; at least one of an air conduit  (from 4 in Figure 2) and an oxygen enriched air conduit (from 5 in Figure 2) fluidly coupled with the direct steam generator; a close coupled heat exchanger (7, Figure 2- note there is an error in Figure 1, where 7 is the oil/water separator (11)) fluidly coupled to the direct steam generator (1), the close coupled heat exchanger configured to route saturated steam and combustion exhaust constituents (6) produced by the direct steam generator through a condenser portion of the close coupled heat exchanger via a condenser side steam conduit and configured to condense the saturated steam to form a condensate (towards 13, Figure 2); a separation tank (8) and water return system (20,22)  fluidly coupled to a condenser side condensate conduit of the condenser portion of the close coupled heat exchanger, wherein the separation tank and water return system is configured to separate the combustion exhaust constituents from the condensate; and an evaporator portion of the close coupled heat exchanger fluidly coupled with the separation tank and water return system via an evaporator side condensate conduit (13), wherein the evaporator portion is configured to evaporate the condensate from the separation tank and water return system via heat transfer between the condenser portion and evaporator portion to form steam (16), but does not disclose a throttling valve  fluidly coupled between the direct steam generator and the condenser portion of the close coupled heat exchanger wherein the throttling valve is located downstream of the direct steam generator and upstream of the condenser portion of the close coupled heat exchanger and is the only mechanical adjusted device that provides control  over a pressure of the saturated steam routed to the close coupled heat exchanger or a flash tank fluidly coupled between the direct steam generator and the condenser portion of the closed coupled heat exchanger, wherein the flash tank captures particulate matter, wherein the particulate matter is made up of solid material.
However, Moghtaderi (M)  discloses a steam generation system (Abstract) with a steam throttling valve (26, Figure 6) fluidly coupled between the direct steam generator  (16 and 18, Figure 4) and the condenser portion (20, Figure 4) of the close coupled heat exchanger (22, i.e., regenerator,) wherein the throttling valve is located downstream of the direct steam generator and upstream of the condenser portion of the close coupled heat exchanger and is configured to provide sole control over a pressure of the saturated steam routed to the close coupled heat exchanger (C6,L44-47). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to include a throttling valve aft the heat exchanger for the purpose of controlling the heat exchange within the system, so as to maintain isenthalpic conditions, insuring continuous heat exchange through the heat exchanger.
Additionally, Sastri discloses a system with a gasifier (Abstract) with a flash tank (42, Figure 1) is fluidly coupled between the direct steam generator (26) and the condenser portion (50) of the closed coupled heat exchanger, wherein the flash tank captures particulate matter (82), wherein the captured particulate matter is made up of solid material. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Soukup, by replacing the catalytic oxidizer (23) with the HP Flash tank of Sastri for the purpose of removing volatile solids from the stream in a manner of doing so without generating carbon dioxide, which was not an emissions concern in 1980.
Regarding claim 3, Soukup, as modified, discloses the system of claim 1, wherein an additional heat exchanger (M-20, Figure 3) is fluidly coupled with the condenser side condensate conduit and the separation tank and water return system.  
Regarding claim 9, Soukup, as modified, discloses the system of claim 1, wherein the feedwater includes produced water (Soukup-12).
Regarding claim 10, Soukup, as modified, discloses the system of claim 1, wherein the feedwater (Soukup- 12,14,20) includes produced water and dirty makeup water.
Regarding claim 20, Soukup, as modified, discloses the system of claim 1, wherein a control valve (Soukup-below 8 in Figure 2) is fluidly coupled between the separation tank and water return system.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 4,330,038), Moghtaderi et al. (US 8,166,761), Sastri et al. (US 2015/0218469), and Macadam (US 2014/0305645).
Regarding claim 2, Soukup, as modified, discloses the system of claim 1, but does not disclose a superheater in fluid communication with the evaporator portion of the close coupled heat exchanger via an evaporator steam conduit, wherein the superheater is configured to further heat the steam formed by the evaporator portion to improve a quality of the steam.
However, Macadam discloses a blowdown steam generator (Abstract) with a super heater (440, Figure 4) located in the steam circuit prior to blow down. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the superheater of Macadam with the system of Soukup, as modified, to enhance steam quality. 
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 4,330,038), Moghtaderi et al. (US 8,166,761), Sastri et al. (US 2015/0218469), and Nielsen et al. (US 2009/0064581).
Regarding claim 4, Soukup, as modified, discloses the system of claim 1, wherein an inlet throttling valve (Moghtaderi- 26, Figure 6) is fluidly coupled between the condenser side steam conduit (Moghtaderi- before 26 in Figures 4 and 6) and the DSG, but does not disclose that the direct steam generator includes a plasma assisted vitrifier, and wherein an inlet throttling valve is fluidly coupled between the condenser side steam conduit and the plasma assisted vitrifier.
However, Nielsen discloses a Plasma assisted waste gasification system (Abstract) that utilizes a plasma reactor (16) to process waste water and to create steam ([0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a plasma reactor as the DSG for the purpose of vitrifying, thus neutralizing suspended mater within the water.
Regarding claim 11, Soukup, as modified, discloses the system of claim 1, wherein the feedwater includes produced water, dirty makeup water, and bitumen process pond water ([0022]). As a clarification any type of wastewater can be reclaimed in this system.
Claims 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 4,330,038), Moghtaderi et al. (US 8,166,761), Sastri et al. (US 2015/0218469), and Eisenhawer et al. (US 4,498,542).
Regarding claim 7, Soukup, as modified, discloses the system of claim 1, but does not disclose that at least one of the systems further comprises a turbo expander (turbine) fluidly coupled to the separation tank and water return system, wherein the turbo expander is configured to reclaim energy from the combustion exhaust constituents.
However, Eisenhawer discloses a steam generator (Abstract) with at least one of the systems further comprises a turbo expander (29, i.e. Turbine) fluidly coupled to the separation tank (46, Figure 4) and water return system (58), wherein the turbo expander is configured to reclaim energy from the combustion exhaust constituents (C5, L5-11). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a turbine to convert the stream's energy into rotational movement in order to perform work.
Regarding claim 8, Soukup, as modified, discloses the system of claim 7, wherein the turbo expander is configured to generate electricity from the combustion exhaust constituents (Moghtaderi- 19, C7, L56-68).
Regarding claim 13, Soukup, as modified, discloses the system of claim 1, wherein a reclaimed product selected from the group consisting of fiber, aggregate, and fracking sand is formed from the inorganic constituents of the feedwater (96, [0033]).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 4,330,038), Moghtaderi et al. (US 8,166,761), Sastri et al. (US 2015/0218469), and Latimer et al. (US 2015/0369025).
Regarding claim 14, Soukup, as modified, discloses the system of claim 1, but not that the oxygen enriched air includes a percentage of oxygen by volume in a range from 25 percent to 100 percent and wherein the separated combustion exhaust constituents include a percentage of CO2 by volume in a range from 20 percent to 100 percent. 
However, Latimer discloses a direct steam generator (Abstract) wherein the oxygen enriched air includes a percentage of oxygen by volume in a range from 25 percent to 100 percent (L- [0017]) and wherein the separated combustion exhaust constituents include a percentage of CO2 by volume in a range from 20 percent to 100 percent (L-Claim 8). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to include utilize the disclosed ratios to aid in proper combustion and to reduce CO2 emissions. 
Regarding claim 15, Soukup, as modified, discloses the system of claim 14, wherein the CO2 from the separated combustion exhaust constituents is injected into a well ([0017]). 
Regarding claim 16, Soukup, as modified, discloses the system of claim 14, wherein the CO2 from the separated combustion exhaust constituents is injected into a storage location (Claim 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762